Citation Nr: 1641385	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-22 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for asthma and if so, whether service connection, to include as secondary to service-connected calcified granuloma of the left lung and/or posttraumatic stress disorder (PTSD), and/or as due to herbicide exposure, is warranted.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of the case was subsequently transferred to the Salt Lake City, Utah, RO.  In this regard, while the Veteran's February 2011 application to reopen his previously denied claim of entitlement to service connection for asthma was denied in a September 2011 rating decision, additional relevant evidence was received within a year of its issuance and, thus, the matter was reconsidered in the June 2013 rating decision on appeal in accordance with 38 C.F.R. § 3.156(b) (2015).  

In July 2015, the Veteran and his friend testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  At such time, the Veteran submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304 (c)(2015).  During the hearing, the Veteran's representative indicated that they hoped to secure an independent medical opinion regarding the issue on appeal and, as such, the undersigned held the record open for 60 days in order to receive any additional evidence.  Thereafter, the Veteran's representative submitted additional evidence in October 2015 and again waived AOJ consideration.  Id.  Since that time, the AOJ has associated updated VA treatment records with the file, including an October 2015 respiratory disorders examination report.  The Veteran has not waived AOJ consideration of such evidence.  Given the Board's decision to reopen the Veteran's claim and remand the issue on the merits, the AOJ will have the opportunity to consider such evidence in the readjudication of the claim.

The Board notes that the Veteran has perfected an appeal as to the issue of entitlement to a compensable rating for a calcified granuloma of the left lung but that issue is not yet ripe for Board review.  In this regard, the Veteran has requested a Board hearing in conjunction with that appeal and one has not yet been scheduled.  Therefore, such issue will be the subject of a separate Board decision issued at a later date.

Finally, the Board notes that, in a March 2011 submission the Veteran's representative requested for reconsideration or, in the alternative, revision based on clear and unmistakable error (CUE), apparently in both a June 2003 rating decision and an August 2003 rating decision.  The Veteran's representative is advised that CUE is a very specific and rare kind of error and may only be raised in regards to final adverse RO or Board decisions.  Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Moreover, there are also specific requirements for making allegations of CUE that are set forth under 38 C.F.R. § 20.1404(b).  Amongst other things, the motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the previous decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, nonspecific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  Id.  Thus, as the Veteran's representative's March 2011 submission merely recites evidence and claims that the rating decisions made contradictory findings, he did not specify the alleged error as required.  Therefore, he is advised that should he wish to file a claim for CUE in the future, he should visit the guidance above prior to filing a claim with the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The reopened claim of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in August 2003, the AOJ denied service connection for asthma.

2.  Evidence added to the record since the final August 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

2.  New and material evidence has been received to reopen a claim for service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for asthma is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately1 aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b). 

The record indicates that the Veteran served in Vietnam during the Vietnam era.  A presumption exists for Veterans who served in Vietnam during the Vietnam War Era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307 (a)(6).  Notably, asthma is not in the list of diseases presumptively related to herbicides and VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).  However, although the Veteran is not entitled to a presumption of service connection for asthma based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By way of background, in March 2003, the Veteran first filed an application for compensation based on a claim of service connection for asthma, to include as due to his calcified granuloma of the left lung.

In a rating decision issued in June 2003, the AOJ considered the Veteran's service treatment records and private treatment records.  Based on such evidence, the AOJ granted service connection for a granuloma of the left lung with a noncompensable rating, and denied service connection for asthma on the basis that the disability was not shown during service and was not related to the service-connected granuloma of the left lung.  Specifically, the AOJ noted that, while the Veteran's post-service treatment records reflected a diagnosis of asthma, his service treatment records contained no complaints, treatment, or diagnosis of asthma, and there was no medical opinion to link his asthma to his service-connected calcified granuloma of the left lung.

The Veteran was advised of the decision and his appellate rights in June 2003.  While he did not submit a notice of disagreement, additional lay statements and medical records were received by the AOJ prior to the expiration of the one year appeal period.  As such constituted new and material evidence, the AOJ readjudicated the issue of entitlement to service connection for asthma in an August 2003 decision that also denied the issue on the same basis as that of the June 2003 decision.  However, no further communication regarding his claim of entitlement to service connection for asthma was received until February 2011, when VA received his application to reopen such claim.  The Board has considered the applicability of 38 C.F.R. § 3.156(b), (c); however, no evidence was received within one year of the issuance of the August 2003 rating decision and no additional relevant service department records have been received since such time.  Therefore, the August 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

The new evidence received since the August 2003 rating decision includes additional VA and private treatment records, additional lay statements, VA examination reports and opinions, internet articles submitted by the Veteran's representative, and the hearing transcript from the July 2015 Board hearing.  

In this regard, in July 2013, the Veteran's representative submitted an article noting a link between PTSD and asthma.  The Veteran was granted service connection for PTSD in October 2012.  Additionally, the Veteran reported at the July 2015 Board hearing that his asthma may have been caused by his exposure to herbicides coincident with his service in Vietnam.

Based on the suggested link between PTSD and asthma noted in the July 2013 submission and presuming the credibility of the statements from the Veteran pursuant to Justus, the Board finds that the evidence received since the August 2003 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for asthma.  See 38 C.F.R. 
§ 3.156(a).  Specifically, the Veteran's claim for asthma was previously denied as there was no evidence that the disorder began in service or that it was related to his service-connected calcified granuloma of the left lung.  Since such time, the Veteran has claimed that his asthma is related to his service-connected PTSD or herbicide exposure, and internet articles have been submitted to support a possible general relationship between PTSD and asthma.  See Shade, supra.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for asthma is reopened.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for asthma is reopened; the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim for service connection for asthma so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In documents of record and at his July 2015 Board hearing, the Veteran claims that his currently diagnosed asthma was caused by his in-service exposure to herbicides or his in-service treatment for a viral infection.  He has also claimed that his asthma was caused or aggravated by his service-connected calcified granuloma of the left lung and/or PTSD. 

In this regard, the Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

While the record contains several VA examination reports and opinions, the Board finds that such opinions are inadequate to decide the appeal.  Specifically, in April 2011, a VA examiner performed a respiratory examination and opined that the Veteran's asthma was not caused by his "old granulomatous disease."  The examiner failed to provide a rationale for this opinion and failed to opine as to whether the Veteran's asthma was aggravated by his service-connected calcified granuloma of the left lung.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Thereafter, in June 2013, an addendum opinion was obtained from another VA examiner.  While the June 2013 examiner did provide an opinion that the Veteran's asthma was neither caused nor aggravated by his service-connected calcified granuloma of the left lung, the opinion largely consisted of copied portions from medical treatises and repeatedly stated that there was "[n]o objective diagnostic clinical evidence of record to indicate the [V]eteran was diagnosed with asthma..." despite the fact that evidence of record at that time, including the April 2011 examination report, documented such a diagnosis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Moreover, the Board finds that this opinion lacks a clearly stated rationale.  See Nieves-Rodriguez, supra; Stefl, 21 Vet. App. at 124 ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Most recently, in March 2014, another VA examiner opined that it was less likely than not that the Veteran's asthma was caused by his service-connected PTSD.  Unfortunately, the opinion provided simply explained that the article submitted by the Veteran's representative suggesting a relationship between PTSD and asthma was not a credible source and failed to discuss why the Veteran's PTSD did not cause or aggravate his asthma.  As all of the aforementioned opinions are inadequate for appellate review, the Board finds that remand is required for procurement of an addendum opinion.   

Additionally, as noted above, the Veteran reported at the July 2015 Board hearing that his asthma was caused by his presumed in-service exposure to herbicides and his representative has asserted that his asthma is related to his in-service treatment for a viral infection.  Thus, an opinion as to whether the Veteran's asthma is directly related to service, to include his exposure to herbicides, is also required to fully adjudicate the claim.

The Board acknowledges that the Veteran's representative has also submitted several internet articles in support of the various theories of entitlement.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical articles submitted by the Veteran's representative only provide general information as to the possibility that a relationship exists between PTSD and asthma.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's PTSD and asthma with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra. 

Regarding the opinion to be obtained, the Board notes that, at the July 2015 hearing the Veteran and his representative both challenged the adequacy of an opinion provided by a physician's assistant and indicated that a specialist opinion was required in this instance.  However, the Board notes that VA satisfies its duty to assist in when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor, nurse practitioner, or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Further, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  As such, the Board declines to request an opinion from a specialist at this time.  If the opinion obtained on remand is insufficient to decide the claim or if the Veteran's representative submits affirmative evidence that the Board's reliance on the opinion is inadequate, the Board will reconsider the need for a specialist's opinion.

Remand is also required for procurement of potentially outstanding records.  In this regard, the Veteran reported at the July 2015 hearing that he has received a positive opinion from a cardiologist that his asthma is related to his service-connected calcified granuloma of the left lung and PTSD, and that the opinion had been submitted to the AOJ.  However, the reported opinion was not located in the file upon a thorough review associated with this decision.  Additionally, in a handwritten note on medical records submitted in October 2015, the Veteran indicated that he would be seeing a pulmonary specialist in St. George.  Such records appear relevant and attempts to obtain them should be made.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records should also be associated with the record.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from February 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status, to include any cardiologist who provided a positive nexus opinion and any pulmonary specialist at St. George.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his asthma.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's asthma is related to his military service, to include his acknowledged in-service exposure to herbicides or his January 1969 treatment for a viral syndrome?

While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included asthma in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's asthma, without regard to the conditions VA recognizes as being due to herbicides, is nevertheless at least as likely as not related to his exposure to herbicides in Vietnam.

(b)  If not directly related to service, is it at least as likely as not (50 percent or greater probability) that the Veteran's asthma was caused by his service-connected PTSD or calcified granuloma of the left lung? 

(c)  If the Veteran's asthma was not caused by his service-connected PTSD or calcified granuloma of the left lung, is it at least as likely as not (50 percent or greater probability) that the Veteran's asthma was aggravated by his service-connected PTSD or calcified granuloma of the left lung?

For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


